                                                                                                        FILED
                                                                                               2018 Nov-26 AM 09:26
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION


SHANNON HELMS,                                       )
                                                     )
               Plaintiff                             )
                                                     )
       vs.                                           ) Case No. 4:17-cv-01452-HNJ
                                                     )
COMMISSIONER, SOCIAL SECURITY                        )
ADMINISTRATION,                                      )
                                                     )
               Defendant                             )

                              MEMORANDUM OPINION

       Plaintiff Shannon Helms seeks judicial review pursuant to 42 U.S.C. § 405(g) of

an adverse, final decision of the Commissioner of the Social Security Administration

(“Commissioner” or “Secretary”), regarding her claim for Disability Insurance Benefits

(DIB). For the reasons stated below, the court AFFIRMS the Commissioner’s

decision.

                           LAW AND STANDARD OF REVIEW

       To qualify for disability benefits and establish entitlement for a period of

disability, the claimant must be disabled as defined by the Social Security Act and the

Regulations promulgated thereunder.            The Regulations 1 define “disabled” as the


       1
         The “Regulations” promulgated under the Social Security Act are listed in 20 C.F.R. Parts
400 to 499. Although the Social Security Administration amended the regulations on January 17, 2017,
the amendment applies only to Social Security applications filed after the effective date, March 27,
2017. Watkins v. Berryhill, No. 7:16-CV-242-FL, 2017 WL 3574450, at *4 (E.D.N.C. Aug. 1, 2017),
“inability to do any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve (12)

months.” 20 C.F.R. § 404.1505(a). To establish an entitlement to disability benefits, a

claimant must provide evidence of a “physical or mental impairment” which “must

result from anatomical, physiological, or psychological abnormalities which can be

shown by medically acceptable clinical and laboratory diagnostic techniques.” 20

C.F.R. § 404.1508.

       In determining whether a claimant suffers a disability, the Commissioner,

through an Administrative Law Judge (ALJ), works through a five-step sequential

evaluation process. See 20 C.F.R. § 404.1520. The burden rests upon the claimant on

the first four steps of this five-step process; the Commissioner sustains the burden at

step five, if the evaluation proceeds that far. Washington v. Comm’r of Soc. Sec., 906 F.3d

1353, 1359 (11th Cir. 2018).

       In the first step, the claimant cannot be currently engaged in substantial gainful

activity. 20 C.F.R. § 404.1520(b). Second, the claimant must prove the impairment is

“severe” in that it “significantly limits [the] physical or mental ability to do basic work

activities . . . .” Id. at § 404.1520(c).



report and recommendation adopted, No. 7:16-CV-242-FL, 2017 WL 3568406 (E.D.N.C. Aug. 17, 2017).
Accordingly, the undersigned relies upon the prior versions in effect at the time of the ALJ’s decision.
                                                   2
      At step three, the evaluator must conclude the claimant is disabled if [the]

impairments meet or are medically equivalent to one of the impairments listed at 20

C.F.R. Part 404, Subpart P, App. 1, §§ 1.00–114.02. Id. at § 404.1520(d). If a

claimant’s impairment meets the applicable criteria at this step, that claimant’s

impairments would prevent any person from performing substantial gainful activity. 20

C.F.R. §§ 404.1520(a)(4)(iii), 404.1525, 416.920(a)(4)(iii). That is, a claimant who

satisfies steps one and two qualifies automatically for disability benefits if they suffer

from a listed impairment. See Williams v. Astrue, 416 F. App’x 861, 862 (11th Cir. 2011)

(“If, at the third step, [the claimant] proves that [an] impairment or combination of

impairments meets or equals a listed impairment, [the claimant] is automatically found

disabled regardless of age, education, or work experience.”) (citing 20 C.F.R. § 416.920).

      If the claimant’s impairment or combination of impairments does not meet or

medically equal a listed impairment, the evaluation proceeds to the fourth step where

the claimant demonstrates an incapacity to meet the physical and mental demands of

past relevant work.    20 C.F.R. § 404.1520(e).      At this step, the evaluator must

determine whether the claimant has the residual functional capacity (“RFC”) to perform

the requirements of past relevant work. See id. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

If the claimant’s impairment or combination of impairments does not prevent

performance of past relevant work, the evaluator will determine the claimant is not

disabled. See id.
                                            3
       If the claimant is successful at the preceding step, the fifth step shifts the burden

to the Commissioner to prove, considering claimant’s RFC, age, education and past

work experience, whether the claimant is capable of performing other work. 20 C.F.R.

§§ 404.1520(f)(1). If the claimant can perform other work, the evaluator will not find

the claimant disabled. See id. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v); see also 20 C.F.R.

§§ 404.1520(g), 416.920(g). If the claimant cannot perform other work, the evaluator

will find the claimant disabled.        20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g),

416.920(a)(4)(v), 416.920(g).

       The court reviews the ALJ’s “‛decision with deference to the factual findings and

close scrutiny of the legal conclusions.’” Parks ex rel. D.P. v. Comm’r, Social Sec. Admin.,

783 F.3d 847, 850 (11th Cir. 2015) (quoting Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th

Cir. 1991)). The court must determine whether substantial evidence supports the

Commissioner’s decision and whether the Commissioner applied the proper legal

standards. Winschel v. Comm’r of Social Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

Although the court must “scrutinize the record as a whole . . . to determine if the

decision reached is reasonable and supported by substantial evidence,” Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983) (citations omitted), the court “may not

decide the facts anew, reweigh the evidence, or substitute [its] judgment” for that of the

ALJ. Winschel, 631 F.3d at 1178 (citations and internal quotation marks omitted).

“Substantial evidence is more than a scintilla and is such relevant evidence as a
                                             4
reasonable person would accept as adequate to support a conclusion.” Id. (citations

omitted). Nonetheless, substantial evidence exists even if the evidence preponderates

against the Commissioner’s decision. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005).

                    FACTUAL AND PROCEDURAL HISTORY

         Ms. Helms worked for more than 30 years at a hosiery mill, as a miller, a turn sew

operator, an inspector, a knitter, and a pairer and boarder. In April 2008, Helms

underwent right carpal tunnel release surgery. She continued to work until 2008, when

the hosiery mill laid her off. (Tr. 41). Thereafter, she stayed home to care for her

husband after he underwent two open heart surgeries. (Tr. 42, 64-67). In June 2016,

after her date last insured, Helms underwent knee surgery to address problems

occurring after she left the mill.

         Ms. Helms initially applied for disability benefits on October 27, 2014, alleging

disability beginning June 1, 2009.         She alleged disability due to fibromyalgia,

hypertension, diabetes, and hip problems. (Tr. 79). The ALJ held a hearing on

August 23, 2016, at which time Helms was 53 years old. At the hearing, Helms alleged

disability due to knee problems and overall pain.

         In his December 2, 2016, decision, the ALJ first determined that Ms. Helms met

the Social Security Act’s insured status requirements through June 30, 2013. The ALJ

further found that Helms had not engaged in substantial gainful activity since June 1,
                                              5
2009, the alleged onset date, through the date last insured. At step two, the ALJ

identified the severe impairments of status post carpal tunnel release on the right side

and obesity. (Tr. 12).

        The ALJ concluded at step three that, through the date last insured, Helms’s

combination of severe impairments did not meet or medically equal any impairment for

presumptive disability listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 13).

The ALJ determined Helms retained the ability to perform her past relevant work as a

knitter. (Tr. 16). The ALJ proceeded to step five, finding Helms’s RFC allows her to

perform light exertional work as defined in 20 C.F.R. § 404.1567(b), with certain

limitations. 2 (Tr. 14). The ALJ relied on the VE’s testimony that Helms also could

perform jobs in the national and local economy such as routing clerk, marker, and

laundry worker. (Tr. 17).

        On August 8, 2017, the Appeals Council denied review, which deems the ALJ’s

decision as the Commissioner’s final decision.              (Tr. 1-4).    Ms. Helms filed her

complaint with the court seeking review of the ALJ’s decision. (Doc. 1).

        2
            The ALJ described the following limitations:

        the claimant was able to frequently use right foot controls and frequently use right
        dominant hand controls. She could have frequently climb[ed] ramps and stairs but
        never climbed ladders or scaffolds. She could have frequently crouched, kneeled and
        crawled. The claimant should have never been exposed to unprotected heights or
        operated commercial motor vehicles. In addition to normal workday breaks, she
        would have been off-task 5% of an 8-hour workday (non-consecutive minutes).

(Tr. 14).
                                                   6
                                        ANALYSIS

       In this appeal, Ms. Helms contends that the ALJ’s opinion lacks support in

substantial evidence, inasmuch as he found Helms capable of performing her past

relevant work. (Doc. 13 at 10). In addition, Ms. Helms argues that substantial

evidence does not support the ALJ’s RFC to the extent he found she could frequently

use right dominant hand controls or use her right hand frequently. (Doc. 13 at 10-11).

Finally, Helms argues the ALJ erred by failing to pose a hypothetical to the VE which

included all of her limitations, specifically limitations on use of her right hand. (Doc.

12 at 12). For the following reasons, Ms. Helms’s arguments fail.

   I. The ALJ Properly Found Helms Capable of Performing Her Past
        Relevant Work Through the Date Last Insured

       A claimant eligible for DIB must establish the onset of a disability on or before

the last date for which they were insured. See Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005) (per curiam). If a claimant becomes disabled after losing insured status,

the Commissioner will deny the claim despite a disability. See McLain v. Comm’r, Soc. Sec.

Admin., 676 F. App’x 935, 937 (11th Cir. 2017) (citing Demandre v. Califano, 591 F.2d

1088, 1090 (5th Cir. 1979)); Hughes v. Comm’r of Soc. Sec., 486 F. App’x 11, 13 (11th Cir.

2012) (“In order to quality for DIB, an individual must prove that her disability existed

prior to the end of her insured status period, and, after insured status is lost, a claim will



                                              7
be denied despite her disability.”); see also 20 C.F.R. § 404.131. Helms was last insured

on June 30, 2013.

      In rendering his decision, the ALJ considered all medical records. However, the

only medical records which predated her date last insured demonstrate substantial

evidence supports the ALJ’s decision. Dr. William Hartzog treated Helms for wrist

pain in 2008, resulting from heavy lifting associated with her job. He performed right

carpal tunnel release surgery on April 23, 2008.       (Tr. 378-79).    At a follow up

appointment on May 28, 2008, Dr. Hartzog noted Helms’ complaints of moderate to

mild pain displayed as disproportionate to his examination findings. Despite noting

Helms’ slow progress in physical therapy, he found no surgical complications and

satisfactory relief of her neurological symptoms. (Tr. 373). By June 18, 2008, Dr.

Hartzog again found Helms’ complaints of pain disproportionate and opined Helms

was not exerting maximum effort. He determined Helms had no significant abnormal

findings and recommended she complete another week of physical therapy and return

to work without restrictions on June 23, 2008. (Tr. 372). The only other medical

record during the relevant time period, before June 30, 2013, pertains to a

non-displaced tibia fracture in March 2012. (Tr. 230-31).

      In medical records postdating the date last insured, Helms does not mention any

problems with her wrist. In fact, neurological and musculoskeletal examinations


                                           8
reflected normal strength, lack of pain or swelling, and full range of motion in her

extremities. (Tr. 238-39, 255, 257, 262, 275, 282, 289, 303-04, 311, 363, 494, 499, 503).

       The ALJ considered Helms’s carpal tunnel syndrome under Listing 1.08,

pertaining to soft tissue injuries. (Tr. 13). To meet this listing, the claimant’s injury

must be under continuing surgical management directed toward the salvage or

restoration of major function, and such major function was not restored or expected to

be restored within 12 months of onset. 20 C.F.R., pt. 404, subpt. P, App. 1, § 1.08.

The ALJ concluded because Helms was not under surgical management and had not

lost major function of the upper extremities, she failed to satisfy all the criteria of Listing

1.08. See Sullivan v. Zebley, 493 U.S. 521, 530 (1990) (“An impairment that manifests

only some of those criteria, no matter how severely, does not qualify.”); Wilson v.

Barnhart, 284 F.3d 1219, 1224 (11th Cir. 2002) (“To ‘equal’ a Listing, the medical findings

must be ‘at least equal in severity and duration to the listed findings.’”) (citation

omitted).

       The ALJ also considered Listing 11.01 (neurological disorders) and concluded

Helms failed to satisfy the criteria because she suffered no neurological deficits

described in the listing, including sustained disturbances of two or more extremities.

(Tr. 13). See 20 C.F.R., pt. 404, subpt. P, App. 1, § 11.00, et seq.

       Helms suffered a fractured patella in 2015, which Dr. Glenn Wilson repaired on

June 1, 2015. (Tr. 463-64). When the hardware used to repair the fracture failed after
                                              9
Helms again fell, Dr. Wilson performed a second surgery on July 8, 2015. (Tr. 336-37,

354-56, 399-400). By December 10, 2015, Helms expressed happiness with the

outcome of the surgery, with mild but tolerable pain in the knee and improved range of

motion of 0 to 95 degrees. (Tr. 416).

        Dr. Wilson supplied an opinion dated January 6, 2016, in which he declared

Helms unable to work because she would miss two to five days per month due to

medical problems. (Tr. 433-35). He also opined Helms could only occasionally

climb, balance, stoop, kneel, crouch, or crawl, but could sit for six hours. Dr. Wilson

assigned limitations in Helms’ ability to concentrate due to pain from her knee. The

ALJ gave Dr. Wilson’s opinion little weight, on the basis that he primarily used evidence

after the date last insured in forming his opinion, overly relied on Helms’s subjective

complaints without consistent objective findings, and formed the opinion several years

after the date last insured. (Tr. 15).3

       The ALJ also found Helms’ testimony less than credible. (Tr. 14, 15). If the

ALJ discredits a claimant’s subjective testimony, the ALJ “must articulate explicit and

adequate reasons for doing so.” Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002)

(per curiam). “While an adequate credibility finding need not cite particular phrases or

formulations[,] broad findings that a claimant lacked credibility. . . are not enough. . . .”

3
  Notably, Helms does not challenge the weight accorded to Dr. Wilson’s opinion. Therefore, she
has abandoned any such challenge. See Robinson v. Astrue, 235 F. App’x 725, 726 (11th Cir. 2007); Pettus
v. Astrue, 226 F. App’x 946, 949 (11th Cir. 2007).
                                                   10
Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995) (per curiam); see SSR 96-7p, 1996 WL

374186 at *2 (“The determination or decision must contain specific reasons for the

finding on credibility, supported by the evidence in the case record, and must be

sufficiently specific to make clear to the individual and to any subsequent reviewers the

weight the adjudicator gave to the individual’s statements and the reasons for that

weight.”). Nonetheless, credibility determinations remain within the province of the

Commissioner, not the courts. Taylor v. Comm’r of Soc. Sec., 213 F. App’x 778, 779 (11th

Cir. 2006).

      The ALJ adequately explained his reasons for finding Helms’ testimony not

entirely credible. (Tr. 14, 15). While Helms testified she cannot hold anything

because her right hand releases and causes her to drop the item (Tr. 57), she also

testified she cares for her husband, including assisting him with shaving and dressing,

makes simple meals, does light cleaning and laundry, and experiences no difficulty with

personal care. (Tr. 47, 63-64, 195, 196).    The ALJ offered adequate explanation for

discounting Helms’s testimony as to her hand weakness. Further, the ALJ cited

objective medical evidence refuting the severity of the alleged impairment. Thus, the




                                            11
ALJ did not err in assessing Helms’s credibility.4 As a result, his decision rests upon

substantial evidence.

    II. The ALJ Properly Formulated Helms’s RFC

        “Residual functional capacity” represents “an individual’s ability to do sustained

work-related physical and mental activities in a work setting on a regular and continuing

basis.” SSR 96-8p.         A “regular and continuing basis” corresponds to eight hours a

day, for five days a week, or an equivalent work schedule. Id. The regulations define

RFC as “the most [a claimant] can still do despite [the claimant’s] limitations.” 20

C.F.R. § 404.1545(a)(1). In formulating an RFC, the ALJ considers a claimant’s

“ability to meet the physical, mental, sensory, and other requirements of work.” 20

C.F.R. § 404.1545(a)(4). The ALJ examines all relevant medical and other evidence,

including “any statements about what [the claimant] can still do that have been provided

by medical sources,” as well as “descriptions and observations [provided by the

claimant, family, neighbors, friends, or other persons] of [the claimant’s] limitations. . .,

including limitations that result from . . . symptoms such as pain.”                         20 C.F.R.

§ 404.1545(a)(3).       The claimant bears the burden of providing evidence the

Commissioner will use to establish an RFC.                   See 20 C.F.R. § 404.1512(c).            The



4
  While Helms does not explicitly challenge the ALJ’s determination as to her credibility, that
determination bears relevance to the overall finding that Helms retained the capability to perform her
past relevant work, as well as the ultimate finding that she was not disabled as of her date last insured.
                                                    12
responsibility for determining a claimant’s RFC resides with the ALJ. 20 C.F.R.

§§ 404.1527(e), 404 .1546(c); SSR 96–5p.

       A diagnosis alone does not indicate a disability or limitations on a claimant’s

ability to work. See Moore v. Barnhart, 405 F.3d 1208, 1213 n. 6 (11th Cir. 2005) (“[T]he

mere existence of [ ] impairments does not reveal the extent to which they limit [a

claimant’s] ability to work. . . .”); Wilkinson ex rel. Wilkinson v. Bowen, 847 F.2d 660, 662-63

(11th Cir. 1987) (diagnosis does not equate to existence of impairment); Mansfield v.

Astrue, 395 F. App’x 528, 531 (11th Cir. 2010) (diagnosis insufficient to establish

disability); Osborn v. Barnhart, 194 F. App’x 654, 667 (11th Cir. 2006) (while doctor’s letter

reflected diagnoses, “it does not indicate in any way the limitations these diagnoses

placed on Osborn’s ability to work, a requisite to a finding of disability.”).

       The ALJ determined treatment records established Helms had recovered from

her carpal tunnel surgery and had improved symptomology after the surgery, with no

significant abnormal findings upon examination. (Tr. 15). Thus, the ALJ only limited

Helms to frequent, rather than continuous, use of right hand dominant hand controls to

accommodate Helms’s status post carpal tunnel syndrome release. To accommodate

her obesity and alleged issues with walking, the ALJ limited Helms to light work.

Given the medical evidence of Helms’s physical condition as of June 30, 2013, the ALJ

correctly formulated Helms’s RFC.


                                              13
   III.   The ALJ’s Hypothetical Question to the VE Included All Reasonable
          Limitations

       At Step Five, the burden shifts to the Commissioner “to show the existence of

other jobs in the national economy which, given the claimant’s impairments, the

claimant can perform.” See 20 C.F.R. § 404.1520(a)(4)(v); Hale v. Bowen, 831 F.2d 1007,

1011 (11th Cir. 1987).      For a vocational expert’s (VE) testimony to constitute

substantial evidence, the ALJ must present a hypothetical question that “comprises all

of the claimant’s impairments.” Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002).

However, the hypothetical need not include all of the claimant’s symptoms. See Ingram

v. Comm’r of Soc. Sec., 496 F.3d 1253, 1270 (11th Cir. 2007).

       Helms argues the VE’s testimony does not constitute substantial evidence

because the ALJ’s hypothetical to the VE did not include limitations on the use of her

right hand. However, as discussed above, substantial evidence supports the ALJ’s

finding that Helms failed to manifest disabling impairment in her right hand before the

date last insured, as well as his determination that her testimony about the intensity,

persistence, and limiting effects of the symptoms display inconsistency with the medical

and other evidence in the record. The ALJ was not required to include additional

limitations in the hypothetical question to the VE in the present circumstance. See

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004) (“the ALJ was not

required to include findings in the hypothetical that the ALJ had properly rejected as

                                            14
unsupported”); Moreno v. Astrue, 366 F. App’x 23, 29 (11th Cir. 2010) (“The ALJ did not

err by failing to include [the claimant’s] subjective symptoms in his hypothetical to the

VE because the ALJ was not required to include limitations that it found to be

unsupported.”). In addition to finding Helms could perform her past relevant work,

the ALJ also relied on the VE’s testimony that there exist other jobs in the national and

local economy Helms could perform. Because the ALJ’s hypothetical to the VE

included all impairments he properly found existed as of the date last insured, the VE’s

testimony rests on substantial evidence.

                                   CONCLUSION

       Based on the foregoing analysis, the court AFFIRMS the ALJ’s finding that Ms.

Helms was not disabled within the meaning of the Social Security Act before her date

last insured.

       DONE this 26th day of November, 2018.



                                                ____________________________________
                                                HERMAN N. JOHNSON, JR.
                                                UNITED STATES MAGISTRATE JUDGE




                                           15
